Title: Abigail Adams to John Adams, 8 March 1778
From: Adams, Abigail
To: Adams, John


     
      
       March 8 1778
      
     
     Tis a little more than 3 weeks since the dearest of Friends and tenderest of Husbands left his solitary partner, and quitted all the fond endearments of domestick felicity for the dangers of the Sea, exposed perhaps to the attack of a Hostile foe, and o good Heaven can I add to the dark assassin, to the secret Murderer and the Bloody Emissary of as cruel a Tyrant as God in his Riteous judgments ever sufferd to Discrace the Throne of Brittain.
     I have travelled with you over the wide Atlantick, and could have landed you safe with humble confidence at your desired Haven, and then have set myself down to have enjoyed a negative kind of happiness, in the painfull part which it has pleased Heaven to allot me, but this intelligance with Regard to that great Philosopher, able Statesman and unshaken Friend of his Country, has planted a Dagger in my Breast and I feel with a double Edge the weapon that pierced the Bosom of a Franklin—
     
      “For Nought avails the Virtues of the Heart
      Nor tow’ring Genious claims its due Reward
      From Britains fury, as from Deaths keen dart
      No worth can save us and no Fame can guard.”
     
     The more distinguished the person the greater the inveteracy of these foes of Humane Nature. The Arguments of my Friends to alleviate my anxiety by perswading me that this shocking attempt will put you more upon your Gaurd and render your person more secure than if it had never taken place, is kind in them and has some weight, but my greatest comfort and consolation arrisses from the Belief of a Superintending providence to whom I can with confidence commit you since not a Sparrow falls to the ground without his Notice. Were it not for this I should be misirable and overwhelmed by my fears and apprehensions.
     Freedom of sentiment the life and soul of Friendship is in a great measure cut of by the Danger of Miscarrages, and the apprehension of Letters falling into the hands of our Enemies. Should this meet with that fate may they Blush for their connextion with a Nation who have renderd themselves infamous and abhorred by a long list of crimes which not their high atchivements nor the Lusture of former Deeds, nor the tender appellation of parent nor the fond connextion which once subsisted, can ever blot from our remembrance or wipe out those indellible stains of their cruelty and baseness. They have engraven them with a pen of Iron and Led in a Rock forever.
     To my dear Son Remember me in the most affectionate terms. I would have wrote to him but my notice is so short that I have not time. Injoin it upon him Never to Disgrace his Mother, and to behave worthy of his Father. Tender as Maternal affection is, it was swallowed up in what I found a stronger, or so intermingld that I felt it not in its full force till after he had left me. I console myself with the hopes of his reaping advantages under the carefull Eye of a tender parent which it was not in my power to bestow upon him.
     There is nothing material taken place in the politicall world since you left us. This Letter will go by a vessel for Bilboa from whence you may perhaps get better opportunities of conveyance than from any other place. The Letter you deliverd to the pilot came safe to hand. All the little folks are anxious for the Safety of their Pappa and Brother to whom they desire to be rememberd—to which is added the tenderest Sentiments of affection and the fervent prayers for your happiness and Safty of Your
     
      Portia
     
    